—In an action to recover damages for personal injuries, the defendant James Blackwell, Jr., appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated September 19, 2000, which granted the plaintiff’s motion for summary judgment against him on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The plaintiff failed to demonstrate his entitlement to judgment as a matter of law. There was conflicting evidence as to whether the plaintiff’s vehicle was stopped when it was struck in the rear by the appellant’s vehicle, and whether the appellant’s vehicle was propelled into the plaintiff’s vehicle by a third vehicle operated by the defendant Camille McLeod (see, Hudson v Cole, 264 AD2d 439; Gerbino v Hillel, 262 AD2d 528; cf., Cacace v DiStefano, 276 AD2d 457). Accordingly, the Supreme Court erred in granting the plaintiffs motion for summary judgment against the appellant on the issue of liability. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.